 

 

 

Case 2:03-cr-00159 Document1 Filed on 05/22/03 in TXSD Page lof5

UNITED STATES DISTRICT COURT - tire Tote
MAY 2 9 2003
SOUTHERN DISTRICT OF TEXAS :
Micheal If, Milby, C1
CORPUS CHRISTI DIVISION i Milby, Clack of Court
UNITED STATES OF AMERICA, § i
§ !
vS. § |
§ |
JERRY MICHAEL WALTERS, §
AKA. “IRON MAN", AKA.“IRON” CRIMINALNO._@ — 03 -/S9
AARON KELLY, 5 .
AKA. "ROOSTER", §
JUAN DANIEL CARDENAS, §
ABELARDO GODOY, IV, §
AKA. “BUDDHA”, AND g
MICHAEL RONJE g

INDICTMENT

THE GRAND JURY CHARGES THAT:
INTRODUCTION
At all times material to this Indictment:

1. MICHAEL WALTERS, A.K.A, “IRON MAN”, AIGA, “IRON” was the
professed head of the Corpus Christi chapter of the Aryan Brotherhood of Texas, (hereinafter
ABT), an organization and enterprise operating ont of Corpus Christi, Texas and elsewhere,

2. MICHAEL WALTERS, A.K.A, “IRON MAN”, A.K.A. “TRON”, AARON
KELLY, A.K.A. “ROOSTER”, and ABELARDO GODOY, IV, A.K.A. “BUDDHA”, and
others were members and prospective members of the ABT. r

3. MICHAEL RONJE and JUAN DANIEL CARDENAS were associate of
MICHAEL WALTERS, A.K.A. “IRON MAN”, AJICA. “IRON”, AARON KELLY, A.K.A.
“ROOSTER”, and ABELARDO GODOY, IV, A.K.A. “BUDDHA” and othgr members of

the ABT, i,

|
}

 
 

 

Case 2:03-cr-00159 Document1 Filed on 05/22/03 in TXSD Page 2 of 5

4, JUAN DANIEL CARDENAS was alleged to be 2 member of the ‘Mexican
|

|

f

5 Joe Gabriel Urdiales, the victim, was alleged to be a member of the Texas

yt

|
Syndicate, a prison gang that operates within the State of Texas and elsewhere. |
|

Mafia, a prison gang that operates within the State of Texas and elsewhere.

loe

6. Padre Island National Seashore (PINS) was a place within the special maritime

and territorial jurisdiction of the United States pursuant to Title 16, United States: Code, Section

|

459d et seq., and Title 18, United States Code, Section 7.

COUNT ONE |
_ Beginning on or about April 1, 2003 and continuing at least through Apri 28, 2003, in
the Corpus Christi Division of the Southem District of Texas, and within the juriediction of the
Court, on the Padre Island National Seashore, a place within the special maritime and territorial

jurisdiction of the United States, and elsewhere, defendants,
MICHAEL WALTERS, A.K.A. “IRON MAN", A.K.A. “IRON”,
AARON KELLY, A.K.A. “ROOSTER”, f

JUAN DANIEL CARDENAS, '

ABELARDO GODOY, IV, A.K.A. “BUDDHA”, and |
MICHAEL RONJE, |

|

did knowingly, willfully, and unlawfully conspire and agree together and with other persons
known and unknown to the Grand Jury, to kill, with malice aforethought, Joe Gabriel Urdiales in
violation of Title 18, United States Code, Section 1111.
MANNER AND MEANS :
Among the means by which. the defendants and co-conspirators carried out the object of
the conspiracy were:
1 It was part of the conspiracy to lure Joe Gabriel Urdiales to a place where
membors of the ABT were gathered;
2. It was further part of the conspiracy to discipline Joe Gabriel Utdiales for
|

2
 

 

 

Case 2:03-cr-00159 Document1 Filed on 05/22/03 in TXSD Page 3of5

|
|
betraying and deceiving members of the ABT; and !
|

3. It-was further part of the conspiracy to seck restitution from Joe Gabriel Urdiales

for betraying and deceiving members of the ABT, ;
OVERT ACTS |

{
|

In furtherance of such agreement and conspiracy, and to effect and accomplish, the objects

thereof, defendants and unindicted co-conspirators, and other persons known and! unknown to the
|
Grand Jury, committed the following overt acts, among others: :

1, From on or about April 1, 2003, MICHAEL WALTERS, AKA. “TRON
MAN”, A.K.A, “IRON”, AARON KELLY, A.K.A. “ROOSTER”, ABELARDO GODOY,
IV, A.K.A, “BUDDHA”, and other members of the ABT looked for and searched for Joc

Gabriel Urdiales to answer for wrongs allegedly committed against members of the ABT,

t
1

2. Onor about April 3, 2003, JUAN DANIEL CARDENAS telephoned Joe Gabriel

Urdiales and lured him to come to the Bay Point Apartments in Corpus Christi, Texas where

members of the ABT were gathered, |

3. Onor about April 3, 2003, MICHAEL WALTERS, A.K.A. “IRON MAN”,
|
A.K.A. “IRON”, AARON KELLY, A.K.A. “ROOSTER”, ABELARDO GODOY, IV,

[ .
A.K.A. “BUDDHA”, JUAN DANIEL CARDENAS, and others assaulted and beat Joe Gabriel
!

Urdiales. | !
4. Onor about April 3, 2003, MICHAEL WALTERS, A.K.A. TRON MAN”,

A.K.A. “IRON”, AARON KELLY, A.K.A. “ROOSTER”, ABELARDO GODOY, IV,

A.K.A, “BUDDHA”, JUAN DANIEL CARDENAS, escorted Joe Gabriel Urdiales into a

vehicle and picked up MICHAFL RONJE and others. |

|
5. On or about April 3, 2003, MICHAEL WALTERS, A.K.A. “IRON MAN”,

A.K.A, “IRON”, AARON KELLY, A.K.A. “ROOSTER”, ABELARDO GODOY, IV,
3 |

|
 

 

 

Case 2:03-cr-00159 Document1 Filed on 05/22/03 in TXSD Page 4of5

A.K.A. “BUDDHA”, JUAN DANIEL CARDENAS, MICHAEL RONSE, and others
transported Joe Gabriel Urdiales onto the Padre Island National Seashore. :

6. Onorabout April 3, 2003, MICHAEL WALTERS, A.K.A. “IRON MAN”,
AKA. “IRON”, AARON KELLY, A.K.A, “ROOSTER”, ABELARDO GODOY, IY,
A.K.A. “BUDDHA”, JUAN DANIEL CARDENAS, MICHAEL RONJE, and others

assaulted and beat Joe Gabriel Urdiales on the Padre Island National Seashore.

7. ~ Onor about April 3, 2003, AARON KELLY, A.K.A. “ROOSTER” stabbed Joe
Gabriel Urdialeg with a sharp instrument.

8. From on or about April 3, 2003 and continuing at least until on or about April 28,
2003, MICHAEL WALTERS, A.K.A. “TRON MAN”, A.K.A. “ERON”, AARON KELLY,
A.K.A. “ROOSTER”, ABELARDO GODOY, IV, A.K.A. “BUDDHA”, SUAN DANIEL
CARDENAS, MICHAEL RONQE, and others traveled outside of Corpus cou Texas in an
effort to elude law enforcement officers after the killing of Joe Gabriel Usa

All in violation of Title 18, United States Code, Sections 1117 and 1111,

COUNT TWO .
On or about April 3, 2003, in the Corpus Christi Division of the Souter District of

Texas and within the jurisdiction of the Court, on the Padre Island National Seashore, 2 place

within the special maritime and territorial jurisdiction of the United States, the defendants,

MICHAEL WALTERS, A.K.A. “IRON MAN”, A.K.A, “TRON”,
AARON KELLY, A.K.A. “ROOSTER”,

JUAN DANIEL CARDENAS,

ABELARDO GODOY, IV, A.K.A. “BUDDHA”, and :

MICHAEL RONJE,

with malice aforethought did unlawfully kill Joe Gabriel Urdiales, by stabbing him with a a sharp

|

|
 

Case 2:03-cr-00159 Document1 Filed on 05/22/03 in TXSD Page 5 of5

instrument.

In violation of Title 18, United States Code, Sections 2, 7 and 1111,

A TRUE BILL
tet oo~

 

REPERSON OF THE GRAND JURY

MICHAEL T. SHELBY

UNITED STATES ATTORNEY
|
|

BY: Ld
PA ON

ASSISTANT UNITED STATES ATTORNEY
